                            Case 20-13172-LSS             Doc 60        Filed 12/29/20        Page 1 of 3


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                             )
             In re:                                                          ) Chapter 11
                                                                             )
             RENOVATE AMERICA, INC., et al.,1                                ) Case No. 20-13172 (LSS)
                                                                             )
                                               Debtors.                      ) (Jointly Administered)
                                                                             )

         NOTICE OF ENTRY OF APPEARANCE AND DEMAND FOR NOTICES AND PAPERS

                            PLEASE TAKE NOTICE that, pursuant to section 1109(b) of title 11 of the United

         States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rule 9010(b) of the Federal

         Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Adams and Reese LLP and Young

         Conaway Stargatt & Taylor, LLP hereby enter their appearance as counsel to St. John & Partners

         Advertising and Public Relations, Inc. in the above-captioned chapter 11 case, and request,

         pursuant to Bankruptcy Rules 2002 and 9007 and section 1109(b) of the Bankruptcy Code, that

         copies of all notices and pleadings in these case be given and served upon the undersigned counsel

         as follows:

                      John T. Rogerson, III                                    Michael S. Neiburg
                      Jamie W. Olinto                                          Joseph M. Mulvihill
                      ADAMS AND REESE LLP                                      YOUNG CONAWAY STARGATT &
                      501 Riverside Avenue, Suite 601                          TAYLOR, LLP
                      Jacksonville, Florida 32202                              Rodney Square
                      Telephone: (904) 355-1700                                1000 North King Street
                      Email: john.rogerson@arlaw.com                           Wilmington, Delaware 19801
                             jamie.olinto@arlaw.com                            Telephone: (302) 571-6600
                                                                               Facsimile: (302) 571-1253
                                                                               CM/ECF Noticing: bankfilings@ycst.com
                                                                               Email: mneiburg@ycst.com
                                                                                      jmulvihill@ycst.com




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, include Renovate America, Inc. (4352) and Personal Energy Finance, Inc. (9209). The Debtors’ service
         address is 16870 W. Bernardo Dr., Suite 408, San Diego, California 92127.
         .
27529855.1
                         Case 20-13172-LSS            Doc 60      Filed 12/29/20      Page 2 of 3



                         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

         notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

         limitation, any notice, application, complaint, demand, motion, petition, pleading, or request, whether

         formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

         telegraph, telex, or otherwise filed or given with regard to the above-referenced case and the proceedings

         therein.

                         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

         subsequent appearance, pleading, claim, or suit is intended or shall be deemed or construed as (a) a consent

         by St. John & Partners Advertising and Public Relations, Inc. to the jurisdiction of the Court or any

         other court with respect to proceedings, if any, commenced in any case against or otherwise involving St.

         John & Partners Advertising and Public Relations, Inc. or (b) a waiver of any right of St. John &

         Partners Advertising and Public Relations, Inc. (i) to have final orders in non-core matters entered only

         after de novo review by a district judge; (ii) to trial by jury in any proceeding so triable herein or in any

         case, controversy, or proceeding related hereto; (iii) to have the reference withdrawn by the United States

         District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) to other rights,

         claims, actions, defenses, setoffs, or recoupments to which St. John & Partners Advertising and Public

         Relations, Inc. is or may be entitled under agreements, in law, or in equity, all of which rights, claims,

         actions, defenses, setoffs, and recoupments are expressly reserved hereby. This Notice of Appearance

         shall not be deemed to constitute consent to electronic service of any pleading or papers for which mailed

         or personal service is required under the applicable Bankruptcy Rules or Federal Rules of Civil Procedure.




27529855.1
                         Case 20-13172-LSS   Doc 60     Filed 12/29/20   Page 3 of 3


             Dated: December 29, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, DE
                                             /s/ /s/ Joseph M. Mulvihill
                                                  Michael S. Neiburg (No. 5275)
                                                  Joseph M. Mulvihill (No. 6061)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 571-6600
                                                  Email: mneiburg@ycst.com
                                                          jmulvihill@ycst.com

                                                -and-

                                                John T. Rogerson, III (pro hac vice pending)
                                                Jamie W. Olinto (pro hac vice pending)
                                                ADAMS AND REESE LLP
                                                501 Riverside Avenue, Suite 601
                                                Jacksonville, Florida 32202
                                                Telephone: (904) 355-1700
                                                Email: john.rogerson@arlaw.com
                                                       jamie.olinto@arlaw.com

                                                Counsel to St. John & Partners Advertising and
                                                Public Relations, Inc.




27529855.1
